Citation Nr: 1736907	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-40 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for cognitive difficulties, to include as due to service-connected PTSD.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Brian Wayson, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Mother, and J.K.



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans' Law Judge in a March 2013 travel Board hearing.  The transcript is associated with the claims file.   

The claims were previously before the Board and were remanded for further development in July 2014 and in September 2015.  Most recently, the December 2015 remand requested new examinations.  Examinations were completed in November 2015 and November 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)


FINDINGS OF FACT

1.  The Veteran is not shown to have a current disability manifested by cognitive difficulties during the appeal period; and his current cognitive difficulties are symptoms already compensated by his service-connected PTSD.

2.  During the entire appeal period, the Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for service connection for cognitive difficulties are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(a) (2016).

2.  The criteria for a finding of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

With respect to the issue of entitlement to TDIU, VA's fulfillment of its duties to notify and assist need not be addressed at this time as the claim is granted.  

With respect to the issue of entitlement to service connection for cognitive difficulties, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a letter dated December 2007  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

With respect to the duty to assist, the Board finds that VA treatment records and private treatment records have been associated with the claims file.  The record does not indicate, nor has the Veteran identified, any additional outstanding medical records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1990) (indicating duty to assist is not a one-way street).  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA examinations in January 2007, May 2010, October 2014, and November 2015.  These examinations are thorough and supported by the other evidence of record, discussed clinical findings following a clinical examination, considered the Veteran's reported history, and provided opinions supported by rationales.  The examinations are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As such, the Board will proceed with appellate review of the claims.  

Cognitive Difficulties

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran is competent to report observable symptoms, he is not competent to provide a medical determination that he has a disability manifested by cognitive difficulties other than his currently service-connected PTSD.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  The record does not contain any medical or lay evidence indicating that the Veteran has ever been diagnosed with a disability manifested by cognitive difficulties.  Rather, the evidence indicates that the Veteran's cognitive difficulties are associated with his currently service-connected PTSD and non-service-connected paranoid personality disorder.  Additionally, the record does not indicate that the Veteran has the requisite medical expertise to render diagnoses. 

In a May 2010 VA examination, the Veteran reported the following: during service, he was shot in the eye by a plastic bullet from a blank cartridge, with no loss of consciousness; during service, he was hit in the head during hand-to-hand combat practice, with no loss of consciousness; and after service, he was injured in 2004 during a motorcycle accident with brief loss of consciousness.  The examiner, a neurologist, determined that there was no traumatic brain injury during service.  She opined that the in-service eye injury did not involve loss of consciousness, immediate, or long-term sequelae that would indicate a brain injury.  She further opined that any cognitive impairment could be attributed to his psychiatric disease, and that he otherwise had a normal neurological examination with no indication of brain injury.  She further noted that any comment regarding cognitive abilities would be pure speculation due to the presence of active psychiatric disease and, given the present of active psychiatric disease, further formal neuropsychological testing would be fruitless unless psychiatric symptoms are better controlled.  Finally, she noted that the Veteran did not have TBI, by history or exam, and any present cognitive dysfunction is not caused by or the result of the gunshot wound to the eye.  

In a March 2013 assessment, private clinician J.K. opined that the Veteran presented with signs from the TBI checklist, to include poor coordination, distractibility, disorganized thinking, memory loss, irritability, unusual behavior, and poor executive functioning.  She specifically noted that the Veteran's failure to recall the date of when he was invited to join a gang was indicative of TBI, stating that it is normal for TBI patients to not remember what happened in the 6 to 8 months prior to the TBI.  She noted that she planned to refer the Veteran to a neuropsychiatrist for further evaluation.  The diagnoses included possible TBI.

In a November 2015 VA examination, the examiner determined that the Veteran's mild cognitive difficulties would not qualify for a cognitive disorder as a diagnosis would require a medical or physical cause.  It was noted that the Veteran did not have TBI.  The examiner noted that the Veteran's cognitive problems were primarily associated with his non-service-connected paranoid personality disorder and secondarily with his service-connected PTSD.  He also noted that the Veteran's personality disorder and PTSD would make it difficult for the Veteran to understand instructions, remember instructions, and sustain attention.  

The Board finds that the May 2010 and November 2015 VA examinations are competent, credible, and probative.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  Findings in both examinations are consistent and corroborate each other.  Further, the examinations are consistent with other VA and private evidence of record, indicating that the Veteran has not had a disability manifested by cognitive disabilities since filing his claim in November 2006, other than symptoms already compensated by his service-connected PTSD.  Private not probative, possible TBI, speculative

In sum, there is no evidence that the Veteran's cognitive difficulties are due to a disability that is not already service-connected or a disability that is able to be service-connected.  As such, the Board finds that service connection for cognitive difficulties is not warranted.

TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2016).

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

Service connection is currently in effect for: PTSD at 70 percent from November 2006; recurrent conjunctivitis at a noncompensable rating from October 1983; and photophobia at a noncompensable rating from February 2007.  Consequently, for the entire period on appeal, the Veteran meets the schedular criteria for TDIU as he has a rating of 70 percent for PTSD, and a combined rating of 70 percent from November 21, 2006.

Turning to the merits of the claim, the Board finds that there is sufficient evidence to adjudicate the claim.

A review of the record, read in the light most favorable to the Veteran, indicates that the Veteran has not engaged in substantially gainful employment during the period on appeal.  In July 2007, the Veteran submitted an application for increased compensation based on unemployability (VA Form 21-8940).  He reported: that his last date of full-time employment was in 1999; a history of varying jobs as a security guard, welder, and laborer; and completing 1 year of college in computer tech training, but left due to stress and conflicts with aides and equipment.  The Veteran has reported working occasional "cash under the table" jobs as a security guard at concerts, bouncer at local bars, and handyman jobs.  See January 2007 VA Examination.  However, in light of the lay statements of record that indicate the Veteran has only worked these jobs briefly, the Board will resolve doubt in favor of the Veteran and find that these jobs are not substantially gainful activity.  

In a November 2015 VA examination, the examiner opined that the Veteran would have significant difficulty establishing and maintaining gainful employment due to his psychiatric disorders.  Though she opined that his unemployability was primarily due to his personality disorder, she also observed that the Veteran's PTSD symptoms would make it difficult for him to understand and remember instructions and sustain attention needed for task completion.  Notably, the examiner determined that the Veteran's service-connected PTSD resulted in difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, anxiety, and chronic sleep impairment.  The Board notes that these symptoms would directly impact the Veteran's ability to engage in substantially gainful employment.  

Based on a review of the evidence, and taking into consideration the Veteran's level of education, work experience, and resulting social impairment from his service-connected disabilities, the Board finds that the Veteran unable to obtain or retain substantially gainful employment during the entire period on appeal.  His highest level of education consists of a high school degree and one year of college.  Additionally, his work history consists of sporadic work in construction, security, and maintenance jobs.  Further, as noted above, a VA examiner determined that the Veteran's service-connected PTSD results in symptoms that would directly affect his ability to function in substantially gainful employment.  

Resolving all doubt in favor of the Veteran, the Board concludes that the disability picture presented by the evidence of record establishes that the Veteran has been unable to obtain or retain substantially gainful employment during the entire period on appeal due to his service-connected disabilities.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for cognitive difficulties is denied.  

Entitlement to TDIU is granted, subject to the laws and regulations applicable to the payment of monetary benefits. 




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


